DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/442,689, application filed on 06/17/2019, and Applicant’s response filed on 10/13/2021.  
3.	No claims are currently amended.  Claims 1-20 are currently pending in this application. 

Response to Arguments
4.	Applicant’s arguments filed 10/13/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Satyamoorthy et al. (US PG Pub No. 2016/0268834).

7.          With respect to claim 1, Satyamoorthy teaches:
a rectifier configured to convert an alternating current voltage into a direct current voltage (see rectifier, Fig 1, 120; rectifier converts the AC power to DC power, para 2; 14, 37);
a first stage and a second stage connected in cascade between the rectifier and a load (see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B); and 
a bias voltage source coupled to the rectifier through a first linear regulator and a first switch, and coupled to the load through a second switch (see LDO element, which is a linear regulator for smoothing high excess voltage from the receiver input, switches at LDO and switching mode regulator, para 11).

8.          With respect to claim 2, Satyamoorthy teaches:
the first linear regulator and the first switch are formed by a first transistor and a second transistor back-to-back connected to each other (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60; and
the second switch is formed by a third transistor and a fourth transistor back-to-back connected to each other ((see transistors forming regulator, para 45-50, Fig. 2A, 2B, 2C).

9.          With respect to claim 3, Satyamoorthy teaches:
the first stage is a step-down power converter configured to receive the direct current voltage generated by the rectifier (see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B); and
the second stage is a charge pump power converter configured to function as a voltage divider (see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B).

10.          With respect to claim 4, Satyamoorthy teaches:
the first stage is a step-down power converter (see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B); and 
the second stage is an isolation switch (see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B)

11.          With respect to claim 5, Satyamoorthy teaches:
the first stage is a four-switch buck-boost power converter (see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B).

12.          With respect to claim 6, Satyamoorthy teaches:
a first switching element, a capacitor and a second switching element connected in series between an input of the hybrid converter and an output filter (see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B);
a third switching element connected between a common node of the first switching element and the capacitor, and a common node of the second switching element and the output filter (see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B); and
a fourth switching element connected between a common node of the capacitor and the second switch, and ground (see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B).

13.          With respect to claim 7, Satyamoorthy teaches:
the first stage is a low dropout linear regulator (linear dropout regulator to smooth input power from receiver at wireless power transmission system, para 3-5, 45-50).

14.          With respect to claim 8, Satyamoorthy teaches:
a third switch connected between an output of the first stage and the bias voltage source (linear dropout regulator to smooth input power from receiver at wireless power transmission system, para 3-5, 45-50).

15.          With respect to claim 9, Satyamoorthy teaches:
detecting an output voltage of a wireless charging system, wherein the wireless charging system comprises a rectifier, a first power stage and a second power stage connected in cascade (see rectifier, Fig 1, 120; rectifier converts the AC power to DC power, para 2; 14, 37; see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B), and 
wherein an output of the wireless charging system is configured to be connected to a battery (output of wireless charging system is connected to battery load, para 55-60);
connecting a bias voltage source of the wireless charging system to a voltage potential higher than the output voltage of the wireless charging system when the output voltage of the wireless charging system is less than a first predetermined threshold (unregulated path is allowed to pass through to the load, para 55-60); and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system when the output voltage of the wireless charging system is greater than the first predetermined threshold (when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60). 

16.          With respect to claim 10, Satyamoorthy teaches:
during a startup process, connecting the bias voltage source of the wireless charging system to an output of the rectifier through a first linear regulator and a first switch when the output voltage of the wireless charging system is less than the first predetermined threshold (linear dropout regulator to smooth input power from receiver at wireless power transmission system, para 3-5, 45-50), 
wherein the bias voltage source is supplied by the output of the rectifier (see rectifier, Fig 1, 120; rectifier converts the AC power to DC power, para 2; 14, 37; see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B); and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system through a second switch when the output voltage of the wireless charging system is greater than the first predetermined threshold, wherein the bias voltage source is supplied by the output of the wireless charging system (see rectifier, Fig 1, 120; rectifier converts the AC power to DC power, para 2; 14, 37; see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B).

17.          With respect to claim 11, Satyamoorthy teaches:
during the step of connecting the bias voltage source of the wireless charging system to the output of the rectifier, reducing an output voltage of the first linear regulator until the output voltage of the first linear regulator is substantially equal to a voltage of the bias voltage source (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60); and
after the output voltage of the first linear regulator is substantially equal to the voltage of the bias voltage source, turning off the second switch between the bias voltage source and the output voltage of the wireless charging system and turning on the first switch between the first linear regulator and the bias voltage source (see rectifier, Fig 1, 120; rectifier converts the AC power to DC power, para 2; 14, 37; see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B).

18.          With respect to claim 12, Satyamoorthy teaches:
during the step of connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system, reducing an output voltage of the first linear regulator until the output voltage of the first linear regulator is substantially equal to the output voltage of the wireless charging system (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60); and
after the output voltage of the first linear regulator is substantially equal to the output voltage of the wireless charging system, turning off the first switch between the first linear regulator and the bias voltage source and turning on the second switch between the bias voltage source and the output voltage of the wireless charging system (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60).

19.          With respect to claim 13, Satyamoorthy teaches:
connecting the bias voltage source of the wireless charging system to the output of the rectifier through a first linear regulator and a first switch when the output voltage of the first power stage is less than a second predetermined threshold (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60), 
wherein the bias voltage source is supplied by the output of the rectifier (see rectifier, Fig 1, 120; rectifier converts the AC power to DC power, para 2; 14, 37; see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B)
connecting the bias voltage source of the wireless charging system to the output of the first power stage through a third switch when the output voltage of the first power stage is greater than the second predetermined threshold (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60), and 
the output voltage of the wireless charging system is less than the first predetermined threshold (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60), 
wherein the bias voltage source is supplied by the output of the first power stage (see rectifier, Fig 1, 120; rectifier converts the AC power to DC power, para 2; 14, 37; see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B); and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system through a second switch when the output voltage of the wireless charging system is greater than the first predetermined threshold, wherein the bias voltage source is supplied by the output of the wireless charging system (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60). 

20.          With respect to claims 14 and 15, Satyamoorthy teaches:
connecting the bias voltage source of the wireless charging system to an output of the rectifier through a first linear regulator and a first switch when the output voltage of the wireless charging system is less than the first predetermined threshold (see rectifier, Fig 1, 120; rectifier converts the AC power to DC power, para 2; 14, 37; see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B),  
wherein the bias voltage source is supplied by the output of the rectifier (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60); and
connecting the bias voltage source of the wireless charging system to the output voltage of the wireless charging system through the first linear regulator and a second switch when the output voltage of the wireless charging system is greater than the first predetermined threshold (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60), 
wherein the bias voltage source is supplied by the output of the wireless charging system (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60).

21.          With respect to claim 16, Satyamoorthy teaches:
a receiver coil configured to be magnetically coupled to a transmitter coil (see receiver coil receiving power across transmitter wireless/inductive coil, para 2-5, 8-12); 
a rectifier connected to the receiver coil (see rectifier, Fig 1, 120; rectifier converts the AC power to DC power, para 2; 14, 37; see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B);
a first stage and a second stage connected in cascade between the rectifier and a load (see rectifier, Fig 1, 120; rectifier converts the AC power to DC power, para 2; 14, 37; see Fig 2C, showing two stages, one Buck-mode element, and another cascaded buck-mode pre-driver; both of these are in cascade further down the path from the rectifier, para 37; also see charge-pump converter, Fig 2B); and 
a bias voltage source configured to be connected with a first voltage node through a first switch and a second voltage node through a second switch (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60), 
wherein one of the first voltage node and the second voltage node supplies power to the bias voltage source (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60).

22.          With respect to claim 17, Satyamoorthy teaches:
the bias voltage source is connected to an output of the rectifier through a first linear regulator and the first switch, and wherein the output of the rectifier is the first voltage node (see LDO element, which is a linear regulator for smoothing high excess voltage from the receiver input, switches at LDO and switching mode regulator, para 11; unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60); and 
the bias voltage source is connected to an output of the second stage through the second switch, and wherein the output of the second stage is the second voltage node (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60).

23.          With respect to claim 18, Satyamoorthy teaches:
the first stage is a second linear regulator (unregulated path is allowed to pass through to the load, para 55-60; when rectified voltage exceeds the maximum charging voltage of the load, the switches enable a regulated output of the voltage using the LDO or switch-mode regulator, para 55-60);
the second stage is a charger configured to charge a battery (see second stage connected to battery, Fig 1);
the first linear regulator and the first switch are formed by a first transistor and a second transistor back-to-back connected to each other (see transistors forming regulator, para 45-50, Fig. 2A, 2B, 2C); and
the second switch is formed by a third transistor and a fourth transistor back-to-back connected to each other (see transistors forming regulator, para 45-50, Fig. 2A, 2B, 2C).

24.          With respect to claim 19, Satyamoorthy teaches:
the first stage, the first linear regulator, the first switch and the second switch are in a same semiconductor chip (see chip for the integrated circuit components, para 7-11).

25.          With respect to claim 20, Satyamoorthy teaches:
the second linear regulator is implemented as a transistor (transistors forming regulator, para 45-50, Fig. 2A, 2B, 2C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851